DETAILED ACTION
	Claims 76-77 and 79-95 are present.  Claims 81-82 and 90-92 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 79 is objected to because of the following informalities:  
Claim 79, depending from claim 76, recites “the phosphatase is endogenous to the host.” Recitation of “the host” in claim 79 is considered to have inherent antecedent basis in a “recombinant microorganism” as recited in claim 76 and the preamble of claim 79 as a term synonymous to the recombinant microorganism as recited.  As such, no rejection under 35 U.S.C. 112(b) for indefiniteness or lack of antecedent basis is raised.  However, consistent claim terminology should be used throughout the claims.  For example, claim 79 may be amended to recite “the phosphatase is endogenous to the recombinant microorganism” or “the phosphatase is endogenous to a corresponding parental microorganism.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 76-77, 79-80, 83-89 and 93-95 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 76-91 of copending Application No. 17/219,792 (reference application) further in view of Miller et al. (Biosynthesis of the 5-(Aminomethyl)-3-furanmethanol Moiety of Methanofuran, Biochemistry 53 (2014): 4635-47) (see IDS) and Dijkman et al. (Discovery and Characterization of a 5-Hydroxymethylfurfural Oxidase from Methylovorus sp. Strain MP68, Appl. Environ. Microbiol. 80 (2014): 1082-90) (see IDS) as evidenced by as evidenced by Uniprot, Accession No. Q58499, 2018, www.uniprot.org, GenBank, Accession No. YP_004038556, 2014, www.ncbi.nlm.gov, and Uniprot, Accession No. P77247, 2018, www.uniprot.org.  

Copending claim 76 recites a method for producing 2,4-furandicarboxylic acid (2,4-FDCA) by fermenting a recombinant microorganism having all of the features of pending claim 76 in a culture medium containing a carbon source.  Copending claim 76 states that the recombinant microorganism has at least one endogenous or exogenous nucleic acid molecule encoding a phosphatase catalyzing the conversion of (5-formylfuran-3-yl)methyl phosphate to 4-HMF that meets the features of claim 79. Copending claim 76, paragraph (d), further recites conversion of 4-HMF to 2,4-FDCA through furan-2,3-dicarbaldehyde as recited in claim 87, paragraph (a). Copending claim 78 recites that the recombinant microorganism is from a parental Saccharomyces cerevisiae microorganism (a eukaryotic yeast).  Copending claim 77 recites that the carbon source is a hexose, which is a feedstock.  As such, copending claims anticipate claims 76, 77, 79, 87-89, 92 and 94-95, or stated in other words claims 76, 77, 79, 87-89, 92 and 94-95 are generic to all that is recited in the copending claims as stated in this paragraph.
Regarding pending claims 80 and 93, copending claim 76 directly recites that a recombinant host cell having the nucleic acid molecules recited in claims 80 and 93 but does not directly specify that such nucleic acids are specifically introduced into and/or overexpressed in making the recombinant microorganism including overexpression of an endogenous phosphatase.  However, the teachings of copending claim 76 that all of the nucleic acids can be “exogenous nucleic acid” is understood as a direct statement that such exogenous nucleic acid molecules are introduced to a cell to form the recombinant host cell as recited in claim 93.  Further, as far as the endogenous phosphatase is part of the pathway for producing 2,4-FDCA, the ordinarily skilled artisan at the time of filing would have readily understood that it would have been advantageous to overexpress any of the endogenous nucleic acids recited in copending claim 76 in order to ensure that sufficient phosphatase activity is present for producing a maximum amount of 2,4-FDCA.  As such, copending claim 76 is considered to directly suggest the features of claim 80 and 90 to an ordinarily skilled artisan at the time of filing.
Regarding claim 83, the copending claims do not specify the identity of a (5-formylfuran-3-yl)methyl phosphate synthase.  Miller et al., abstract, teach:


    PNG
    media_image1.png
    164
    951
    media_image1.png
    Greyscale

	“This reaction is catalyzed by the product of the MJ1099 gene, which we name 4-HFC-P synthase (MfnB).” Miller et al., page 4636, left column.  It is noted in the reaction above the formed 4-HFC-P has the methyl-phosphate group at the three position and formyl group at the five position of a furan ring (oxygen being the one position) such that the described MfnB is a (5-formylfuran-3-yl)methyl phosphate synthase within the broadest reasonable interpretation of that term.  See specification, Fig. 1. Miller et al. report that the described MfnB is cloned and expressed in E. coli to produce active protein. Miller et al., page 4641, right column.  Uniprot Q58499 (cited by Miller et al., page 4639, right column) evidences that the MfnB enzyme taught by Miller et al. is identical to recited SEQ ID NO: 1.
	At the time of filing, in order to implement embodiments of copending claim 76 the ordinarily skilled artisan would have been motivated to utilize any exogenous nucleic acid taught in the art to encode a (5-formylfuran-3-yl)methyl phosphate synthase including a nucleic acid encoding MfnB as taught by Miller et al. encoding recited SEQ ID NO: 1.
Regarding claims 85 and 86, the copending claims do not recite a specific identity for the recited oxidase.  Dijkman et al., abstract, teach a described “5-hydroxymethylfurfural oxidase” from Methylovorus sp. strain MP688 in Table 1 (HMFO oxidase) having the ability to oxidize many diverse substrates wherein the same oxidase is heterologously expressed in E. coli.  As such, at the time of filing, the ordinarily skilled artisan would have had a reasonable expectation that the HMFO oxidase taught by Dijkman et al., and the homologue HmfH from C. basilensis, in addition to having activity to oxidize 5-HMF would have the ability to oxidize the isomer of 5-HMF being 4-HMF since Dijkman et al., Table 1, et al., page 1087, right column.  
Copending claim 76, para. (d), state conversion of 4-HMF by an oxidase. Enzymes specifically known as a 4-HMF oxidase do not appear to be directly described in the prior art as utilizing a 4-HMF substrate.  However, in selecting an oxidase operable as recited in copending claim 76, the ordinarily skilled artisan would have recognized the 5-hydroxymethylfurfural (5-HMF) oxidase taught by Dijkman et al. as an oxidase likely to also oxidize 4-HMF that is an isomer of 5-HMF. Since some oxidase has to serve within embodiments of copending claim 76, the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success in employing the 5-HMF oxidase taught by Dijkman et al. as an oxidase competent to oxidize 4-HMF.  Dijkman et al. state the HMFO taught therein is as described in GenBank YP_004038556, which teaches an enzyme identical to recited SEQ ID NO: 85. Dijkman et al., page 1083, left column.
Regarding claim 84, copending claim 78 recites that the recombinant microorganism is derived from Escherichia coli.  Claim 76 and dependent claim 84 allows for the phosphatase to be encoded by an endogenous nucleic acid.  Uniprot P77247 evidences that E. coli cells endogenously include a gene/nucleic acid sequence yniC that encodes an enzyme identical to recited SEQ ID NO: 53.  That is, copending claim 78 directly instructs that an embodiment of copending claim 76 be implement by modification of an E. coli cell wherein E. coli cells inherently have and express an endogenous nucleic acid or gene sequence encoding a phosphatase having SEQ ID NO: 53. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant argues:

    PNG
    media_image2.png
    229
    659
    media_image2.png
    Greyscale

	“To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to a hypothetical person of ordinary skill in the art.” MPEP 2142.
	As discussed in the prior Office Action, Miller et al. teach that the MfnB protein taught therein (5-formylfuran-3-yl)methyl phosphate synthase) has activity to produce the phosphorylated analog of 4-HMF that can be converted to 4-HMF through the action of an alkaline phosphatase in vitro.  Miller et al., page 4640, bridging column.  While 5-HMF and the further oxidized product 2,5-FDCA producible by fermentation of a recombinant microorganism is well-established in the art (see, e.g. Van Spronsen et al.), the evidence of record indicates that no microorganism modified to produce either 4-HMF or 2,4-FDCA has been reported in the prior art.  Rather, the evidence of record indicates that “Overall, reports on the synthesis of 2,4-FDCA 3b are very scarce in the literature.” Thiyagarajan et al. (RSC Adv. 3 (2013: 15678) (see IDS), page 15683, right column.
	While, as discussed, Miller et al. report the production of 4-HMF in vitro through the action of a 5-formylfuran-3-yl)methyl phosphate synthase MfnB and an alkaline phosphatase, the prior art and evidence of record does not directly indicate that 5-formylfuran-3-yl)methyl phosphate can be dephosphorylated effectively in vivo within a cell in view of the production of similar products including 5-HMF not involving a dephosphorylation step.  As such, the prior art of record is not deemed to sufficiently suggest the possibility of producing 4-HMF and the further oxidized product 2,4-FDCA in a recombinant microorganism through action of a 5-formylfuran-3-yl)methyl phosphate synthase.

Conclusion
U.S. Ser. No. 17/219,792 was filed 03/31/2021 after mailing of the previous Office Action on 03/26/2021 such the rejection above is due to applicant’s filing of U.S. Ser. No. 17/219,792.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652   

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652